Citation Nr: 0104194	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  95-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for weight loss as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for tinnitus as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for left foot numbness 
as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to a compensable rating for varicose veins of 
the right leg.

10.  Entitlement to a compensable rating for varicose veins 
of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to July 1991.  
The veteran's service records show that she had service in 
Saudi Arabia from January 23, 1991 to April 23, 1991 and 
received the Southwest Asia Service Medal and Kuwait 
Liberation Medal.

This appeal arises from the January 1995 rating decision from 
the Montgomery, Alabama Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD and for a 
disability causing numbness of the left foot, tinnitus of the 
left ear, diarrhea, and weight loss; and granted service 
connection for varicose veins with a 0 percent evaluation.  A 
Notice of Disagreement was filed in March 1995 and a 
Statement of the Case was issued in April 1995, indicating 
that the issues were service connection for PTSD, service 
connection for Gulf War Syndrome, and increased rating for 
bilateral varicose veins.  In a substantive appeal filed in 
April 1995, the veteran indicated that she was appealing the 
issues as noted in the Statement of the Case.  No hearing was 
requested.  

In a May 2000 Supplemental Statement of the Case, it was 
indicated that the veteran had complained of weight loss, 
diarrhea, tinnitus of the left ear, fatigue, and left foot 
numbness as chronic disabilities resulting from an 
undiagnosed illness.  The issue of service connection for 
headaches both on a direct basis and as a chronic disability 
resulting from an undiagnosed illness was addressed.  These 
issues were additionally addressed in a May 2000 rating 
action which gave the veteran one year to appeal.  In a 
September 2000 statement from the veteran's representative, 
the above-noted issues were reported to be on appeal.  This 
constitutes a timely substantive appeal as to the issues 
above.

This case was remanded in May 1997 and May 1998 for further 
development.  The case has been returned to the Board.

During the course of this appeal, the veteran has relocated 
and her claim is now being handled by the Pittsburgh, 
Pennsylvania RO.   

The veteran, in April 1995, indicated that she wanted service 
connection for shortness of breath, coughing up black tarry 
sputum, memory problems, and muscle and joint pain pursuant 
to her service in the Persian Gulf.  The RO has not developed 
these issues.  These issues are not inextricably intertwined 
with the current appeal.  As no action has been taken, they 
are referred to the RO for the appropriate action.  

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for headaches on a direct 
basis and entitlement to service connection for headaches as 
a chronic disability resulting from an undiagnosed illness, 
entitlement to service connection for diarrhea as a chronic 
disability resulting from an undiagnosed illness, entitlement 
to service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness, entitlement to service 
connection for left foot numbness as a chronic disability 
resulting from an undiagnosed illness, entitlement to a 
compensable rating for varicose veins of the right leg, and 
entitlement to a compensable rating for varicose veins of the 
left leg are the subjects of the Remand decision below.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  The veteran has not submitted objective indications of 
the presence of chronic weight loss; the claim of service 
connection for weight loss as a chronic disability resulting 
from an undiagnosed illness is denied.

3.  The veteran has been diagnosed as having tinnitus; the 
claim of service connection for tinnitus as a chronic 
disability resulting from an undiagnosed illness is denied.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for weight 
loss as a chronic disability resulting from an undiagnosed 
illness is denied.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 
1991 & Supp. 2000), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.317 
(2000). 

2.  The claim of entitlement to service connection for 
tinnitus as a chronic disability resulting from an 
undiagnosed illness is denied.  38 U.S.C.A. § 1117 (West 1991 
and Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.317 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service reenlistment examination in June 1983, no 
history of ear trouble or recent gain or loss of weight was 
reported.  On examination, the veteran's ears were clinically 
evaluated as normal.  The veteran's height was 65 inches and 
her weight was 128 pounds.  

On a service periodic examination in July 1986, the veteran's 
ears were clinically evaluated as normal.  The veteran's 
height was 66 inches and her weight was 121 pounds.

In July 1988, the veteran was seen with complaints of 
headaches associated with weakness.  There was nausea.  There 
was no vomiting, diarrhea, dizziness, or tinnitus.  She had 
anorexia for one day.  Her temperature was 100.3 degrees.  
The assessment included tension headache and fever. 

On a Southwest Asia Demobilization/Redeployment Medical 
Evaluation in April 1991, it was indicated that the veteran's 
height was 66 inches and her weight was 141 pounds.  No 
weight loss was reported.  No history of ear trouble was 
reported.  

On a separation examination in July 1991, no history of ear 
trouble or recent gain or loss of weight was reported.  On 
examination, the veteran's ears were clinically evaluated as 
normal.  The veteran's height was 66 inches and her weight 
was 134 pounds.  

In August 1994, the veteran filed a claim for service 
connection for various disabilities.

Included in the claims folder was a VA outpatient record from 
June 1994 that includes that the veteran's weight was 104 
pounds.  She reported that she lost approximately 40 pounds 
while in the Persian Gulf.  She had not been able to gain the 
weight back.  On examination, the veteran was very thin.  The 
impressions included PTSD and weight loss.  

On a VA outpatient record in July 1994, the veteran's weight 
was 106 pounds.  The impression included weight loss.  

By rating action of January 1995, service connection for 
disabilities including weight loss was denied.  The current 
appeal to the Board arises from this action.

Included in the claims file was a VA outpatient record from 
December 1991 that includes that the veteran was seen with a 
four day episode of fever and cough.  She reported an 18 
pound weight loss since July 1991.  She returned from Saudi 
Arabia in May 1991 and was discharged from the service in 
July 1991.  Her weight was 107 pounds and her height was five 
feet, six inches.  The diagnoses included viral syndrome.

A VA outpatient from February 1995, includes that the 
veteran's weight was 117 pounds.  

On a April 1995 VA Social Survey, the veteran was five feet, 
six inches tall and weighed in the vicinity of 148 pounds.  
She had complaints to include tinnitus of the left ear.  

On an April 1995 VA examination, the veteran's current weight 
was 150 pounds.

Included in the claims folder were VA treatment records that 
include that in June 1994 the veteran reported that she lost 
40 pounds while serving in the Persian Gulf for six months, 
and she went from 140 pounds to 100 pounds.  In the three 
years that she had been back, she had very little weight 
gain.  The assessment included a thirty to forty pound weight 
loss despite a good appetite for approximately three years.  
The veteran's current weight was 109 pounds. 

A record from July 1994 includes that the veteran reported 
that she went from 140 pounds to 99 pounds while in the 
Persian Gulf during her military service.  The diagnoses 
included PTSD and 30 percent body weight loss likely 
secondary to the PTSD.

Another record from July 1994 includes that the veteran's 
weight was 1051/2 pounds.  The impression included that the 
veteran's weight was probably stable.

In October 1994, the veteran's weight was 1011/2 pounds.  It 
was noted that the veteran had lost more weight. 

In November 1994, the veteran had complaints to include had 
serious body weight loss.  The diagnoses included unexplained 
weight loss.

On a VA Vet Center report from July 1998, it was indicated 
that the veteran had been treated there through October 1997 
when she moved from the area.  It was indicated that the 
veteran reported an attempted abduction while in Saudi Arabia 
during the Persian Gulf War.  Since that time, the veteran 
experienced symptoms including a dramatic weight loss.

Included in the claims folder were VA treatment records that 
include that in July 1995, the veteran's weight was 154 
pounds.  Later in July 1995, the veteran's weight was 152 
pounds.  In December 1996, the veteran's weight was 150 
pounds.  In July 1997, the veteran's weight was 132 pounds.  
In August 1997, the veteran's weight was 131 pounds.  In 
October 1997, the veteran's weight was 131 pounds.  In 
January 1998, the veteran's weight was 135 pounds.  In May 
1998, the veteran's weight was 139 pounds.  In June 1998, the 
veteran's weight was 143 pounds.  Later in June 1998, the 
veteran's weight was 141 pounds.  

A record from June 1997 includes that the veteran was seen 
for tinnitus.  It was first noticed one to two years 
previously and had gotten worse recently.  

On a VA examination in November 1999, the veteran weighed 162 
pounds and her height was five feet, six inches.  On 
examination, she was well developed and well nourished.

On another VA examination in November 1999, the veteran 
reported that in 1991 she had a weight loss of approximately 
50 pounds.  She reported that in January 1991 she weighed 150 
pounds and in June 1991, she weighed 98 pounds.  She 
currently weighed 162 pounds.  The veteran additionally 
stated that she had a history of ringing in her left ear 
since 1991.  She denied any other symptoms associated with 
this.  The tinnitus also had no precipitating or alleviating 
factors, and the ringing was present constantly.  The 
diagnoses included tinnitus.

On a VA neurological examination in February 2000, the 
veteran reported intermittent tinnitus in both ears.

II.  Analysis

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Regarding claims for benefits based on an undiagnosed 
illness, the Board notes that on November 2, 1994, Congress 
enacted the "Persian Gulf War Veterans' Act, " Title I of 
the "Veterans' Benefits Improvements Act of 1994," Public 
Law 103-446.  That statute added a new section 1117 to Title 
38, United States Code, authorizing VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  To implement the Persian Gulf War Veterans' Act, VA 
added the following regulation:  (Note:  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States.
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) fatigue
(2) signs or symptoms involving skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the 
respiratory system (upper or lower)
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.
(c)	Compensation shall not be paid under 
this section:
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.
(d)	For purposes of this section:
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As an initial matter, the Board notes that the veteran's 
service personnel records reflect that she received, in part, 
the Southwest Asia Service Medal and Kuwait Liberation Medal.  
It was additionally noted that the veteran served in 
Southwest Asia from January 23, 1991 to April 23, 1991.  
Based on this evidence and for purposes of analysis under 38 
C.F.R. § 3.317 (2000), the Board finds that the veteran had 
active military service in the Southwest Asia theater of 
operations during the Gulf War.

A review of the record reveals that no useful purpose would 
be served by remanding these issues for compliance with the 
Veterans Claims Assistance Act of 2000.  With regard to the 
veteran's weight loss problem, the record already contains 
numerous readings of the veteran's weight, sufficient to 
adjudicate the claim.  Moreover, a diagnosis of the veteran's 
ringing of the ears is already of record.  

Finally, the claims file shows that the veteran was in 
receipt of Social Security Administration (SSA) disability 
benefits.  The Court has held that the VA has a duty to 
attempt to secure all records of the SSA regarding the 
veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The 
Board finds, however, that a remand of this claim for 
purposes of obtaining SSA records is not warranted as to the 
claims for service connection for weight loss and tinnitus as 
chronic disabilities resulting from an undiagnosed illness as 
there is no indication that the contents of any of the SSA 
records would show current chronic disability regarding 
weight loss or be helpful in a claim regarding tinnitus as an 
undiagnosed illness.  Thus, no useful purpose would be gained 
in further delaying a decision in this case as to these 
issues by requesting SSA records.  Accordingly, the Board 
finds that the duty to assist in the development of the 
veteran's service connection claim has been met.  38 U.S.C.A. 
§ 5107(a); Veterans Claims Assistance Act of 2000.

1.  Weight loss as a chronic disability resulting from an 
undiagnosed illness.

A claim for service connection for a chronic disability 
resulting from an undiagnosed illness requires objective 
indications of chronic disability to a compensable degree no 
later than December 31, 2001.  In this case, the veteran is 
five feet six inches tall.  In service in June 1983, the 
veteran's weight was 128 pounds.  On a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in April 1991, 
the veteran's weight was 141 pounds and no weight loss was 
reported.  On a separation examination in July 1991, the 
veteran's weight was 134 pounds.  A record from December 1991 
includes that the veteran's weight was 107 pounds.  Records 
from June 1994 to October 1994 show that the veteran's weight 
ranged from 1011/2 pounds to 109 pounds.  Records from July 
1995 indicate that the veteran weighed approximately 117 
pounds.  Records from April 1995 to June 1998 include that 
the veteran's weight ranged from 131 pounds to 154 pounds.  
On a VA examination in November 1999, the veteran weighed 162 
pounds and was considered to be well developed and well 
nourished.  Therefore, there is no current objective evidence 
of weight loss.  Absent objective evidence of current 
symptoms of weight loss, the veteran's claim is denied.

2.  Tinnitus as a chronic disability resulting from an 
undiagnosed illness.

The claims file indicates that the veteran has been diagnosed 
with tinnitus, defined as a noise in the ears such as 
ringing, buzzing, roaring or clicking.  Dorland's Illustrated 
Medical Dictionary, 1714 (28th ed. 1994).  The Schedule for 
Rating Disabilities recognizes Tinnitus as a diagnosable 
disability.  See 38 C.F.R. Part 4, Diagnostic Code 6260.  As 
such, the veteran has not submitted evidence that tinnitus is 
a manifestation of an undiagnosed illness.  As noted above, 
the application of § 1117 has as an explicit condition that 
the claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C. § 1117(a) (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.").  Thus, the veteran's claim 
concerning service connection for tinnitus as a chronic 
disability resulting from an undiagnosed illness is denied.  


ORDER

Entitlement to service connection for weight loss as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for tinnitus as a chronic 
disability resulting from an undiagnosed illness is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.

The undersigned notes that on a July 1997 VA outpatient 
record, there is an indication that the veteran is in receipt 
of Social Security disability benefits.  The VA must obtain a 
copy of the Social Security Administration (SSA) decision 
granting benefits to the veteran and the medical records upon 
which it was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Additionally, there is an indication in the record that the 
veteran has had treatment for her claimed disabilities at a 
Vet Center in Syracuse, New York.  A report from this 
facility is of record.  However, treatment records are not 
contained in the claims folder and should be obtained.  Any 
treatment records from other VA facilities where the veteran 
was treated should also be obtained, including from the 
Syracuse, New York; Birmingham, Alabama; and Altoona, 
Pennsylvania VA Medical Centers.

With regard to the claim of service connection for PTSD, the 
veteran reported that her stressors occurred while serving in 
the Persian Gulf War.  At the February 2000 VA examination, 
she reported a stressor to be an attempted abduction by two 
Saudi Arabian soldiers.  Other stressors reported by the 
veteran in an examination in April 1995 include working guard 
duty with no ammunition while stationed close to the Iraqi 
border, no hot meals or hot showers for the first three 
months, filling sand bags in the rain, living in a co-ed tent 
for two months, and not being able to telephone her family 
for eight weeks.  On a July 1994 treatment record, the 
veteran reported that while working in the hospital she 
witnessed many injured and burned Iraqis.  

Another attempt should be made to obtain more detailed 
information from the veteran concerning her stressors.  
Thereafter, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) should be contacted in order to 
verify the veteran's alleged stressors or combat service.  If 
the veteran engaged in combat with the enemy or if an alleged 
stressor is verified, the veteran should be afforded a VA 
psychiatric examination to confirm whether a verified 
stressor is the cause of any current PTSD.

It is further noted that the veteran is claiming service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness.  In this regard it is noted that VA's 
criteria for diagnosing chronic fatigue syndrome appear in 38 
C.F.R. § 4.88a, and were revised effective July 15, 1995.  [A 
new Diagnostic Code 6354 was also established so that once 
service-connected, disability ratings might be uniformly 
effectuated].  Specifically, the pertinent VA regulation 
concerning the diagnosis of chronic fatigue syndrome reads as 
follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (2000).

In addition to the above, the veteran appears to be alleging 
that she has tinnitus since her military service.  The issue 
of direct service connection should be adjudicated by the RO.  
In this regard, the Board must consider the entire record, 
all of the evidence, and all of the applicable laws and 
regulations.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-
87 (1991); Douglas v. Derwinski, 2 Vet. App. 435 (1992).  

Finally, the veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 

conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should adjudicate the issue of 
direct service connection for tinnitus in 
connection with the current claim.  In 
this regard, the provisions of the 
Veterans Claims Assistance Act of 2000 
should be complied with.   

3.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
her for PTSD, diarrhea, fatigue, left 
foot, tinnitus, numbness, headaches, and 
bilateral varicose veins either during 
service or since service.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  
These should include any such records 
from the Syracuse, New York Vet Center 
and the Syracuse, New York; Birmingham, 
Alabama; and Altoona, Pennsylvania VA 
Medical Centers.  As to the undiagnosed 
disabilities for which the veteran is 
seeking service connection, she should be 
requested to submit evidence of 
nonmedical indicators of the existence of 
such conditions, such as documentation of 
time lost from work specifically due to 
the claimed conditions, evidence 
affirming changes in her physical 
abilities and appearance, etc. 

4.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

5.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to the 
putative stressors that she alleges she 
was exposed to in service.  The veteran 
should provide specific details of the 
claimed stressors such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  In particular, the veteran 
should respond to the following questions 
with as much specificity as possible:  
With regard to an attempted abduction, 
where was the veteran stationed and to 
what unit was she assigned, where and 
when did the incident take place, what 
were the names and units of others 
involved, to whom was the incident 
reported, what action was taken with 
regard to her complaint and by whom.  
With regard to witnessing injured Iraqis, 
where specifically did this occur, what 
was her purpose in being there, what are 
the names and/or units of those involved, 
what are the names of any individuals who 
were injured, did the veteran report the 
incident and to whom.  With regard to 
doing guard duty with no ammunition, 
where was the veteran stationed and to 
what unit was she assigned, where and 
when did the incident take place, what 
were the names and units of any others 
involved, was the incident reported and 
to whom.  

6.  Thereafter, the RO should contact the 
U. S. Armed Services Center for Research 
of Unit Records (USASCRUR), located at 
7798 Cissna Road, Suite 101, Springfield, 
VA 22150-3197 in an attempt to 
corroborate the veteran's alleged 
stressors.  Her statements regarding 
descriptions of the stressors should be 
provided this organization.  Any USASCRUR 
report or response obtained should be 
associated with the claims file. 

7.  The RO should contact the National 
Personnel Records Center and attempt to 
obtain copies of unit morning reports and 
DA Form 1 for the time period in question 
for the veteran's unit.  If the names of 
any injured or killed are supplied, daily 
personnel actions should be reviewed for 
the period in question.  

8.  The RO should make a determination as 
to whether the veteran engaged in combat 
or if any alleged stressor is verified.  

9.  Following completion of the above 
development, the veteran should be 
scheduled for a VA vascular examination 
to determine the current severity of her 
service connected varicose veins.  The 
claims file should be made available and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be furnished with the new and old 
rating criteria.  All indicated special 
tests and studies should be accomplished.  
It would be helpful if the examiner 
preface each response with the Roman 
numeral of the question posed.  For each 
leg, the examiner should indicate whether 
the veteran has:

I.  Varicosities of superficial 
veins either below and/or above and 
below the knee; and, if so, whether 
they are mild, moderate, severe, or 
pronounced.  

II.  Ulceration, scarring, 
discoloration or painful symptoms.  
If so, these symptoms should be 
described to include their severity.

III.  Symptoms of pain or cramping 
on exertion.  

IV.  Varicosities of the long 
saphenous; and, if so, the size of 
such varicosities.  

V.  Marked distortion and 
sacculation with edema and episodes 
of ulceration.  

VI.  Involvement of deep circulation 
as determined by examination and 
Trendelenburg's and Perth's tests.  

VII.  Asymptomatic palpable or 
visible varicose veins.

VIII.  Intermittent edema of an 
extremity or aching and fatigue in 
the leg after prolonged standing or 
walking, with symptoms relieved by 
elevation of the extremity or 
compression hosiery.

IX.  Persistent edema, incompletely 
relieved by elevation of the 
extremity, with or without beginning 
stasis pigmentation or eczema.

X.  Persistent edema and stasis 
pigmentation or eczema with or 
without intermittent ulceration.

XI.  Persistent edema or 
subcutaneous induration, stasis 
pigmentation or eczema.

XII.  Persistent ulceration; or 
massive boardlike edema with 
constant pain at rest attributable 
to the effects of varicose veins.

10.  Following completion of the above 
development, the veteran should be 
afforded a psychiatric examination 
regarding her claim for service 
connection for fatigue, and for PTSD if 
the veteran served in combat or if any 
stressor is verified; a gastrointestinal 
examination regarding the claim for 
service connection for diarrhea; a 
general medical examination with regard 
to the claim concerning fatigue; a 
neurological examination regarding her 
claim for service connection for 
headaches and numbness of the left foot 
and an ear examination regarding her 
claim for direct service connection for 
tinnitus.  The claims folder and a copy 
of this REMAND must be made available to 
and be reviewed by the examiners prior to 
the examinations.  All indicated tests 
and studies should be accomplished.

I.  Psychiatric examination:

(a)  PTSD:  If it is determined by 
the RO that the veteran either 
served in combat or if any alleged 
stressor is verified, the 
psychiatrist should render an 
opinion as to whether the veteran 
currently suffers from PTSD pursuant 
to the diagnostic criteria set forth 
in Diagnostic And Statistical Manual 
of Mental Disorders (DSM-IV); and, 
if so, is the diagnosis linked to a 
specific corroborated stressor event 
experienced while in service or to 
any verified combat service.  

(b) Fatigue:  The examiner should 
note whether the veteran's fatigue 
is at least as likely as not, 
attributable to any diagnosed 
psychiatric disability.  The 
examiner should provide all factors 
upon which the diagnosis was made.

II.  Gastrointestinal Examination:

(a) The examiner should note and 
detail all reported symptoms of 
diarrhea.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to diarrhea 
and indicate what precipitates and 
what relieves these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from chronic diarrhea. 

(c)  The examiner should 
specifically determine if the 
veteran's diarrhea is due to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
diarrhea.  Symptom-based 
"diagnoses" such as (but not 
limited to) "diarrhea" are not 
considered as diagnosed conditions 
for compensation purposes. 

(d)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

III.  General Medical Examination:

(a)  The examiner should note and 
detail the veteran's reported 
symptoms of fatigue.  He/she should 
also elicit information on the 
nature of the veteran's employment, 
her duties at home, the number of 
hours spent each day at work, 
athletic activities she participates 
in, the number of hours she sleeps 
each night, etc.

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  The examiner should 
specifically determine whether there 
are objective indications of 
fatigue.  The examiner should also 
determine if it is at least as 
likely as not that the veteran has 
chronic fatigue syndrome (see 
criteria listed above) or another 
known diagnostic entity responsible 
for her complaints.  If the symptoms 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or any other cause.

IV.  Neurological examination: 

(a)  The examiner should note and 
detail all reported symptoms of 
headaches and left foot numbness.  
The examiner should provide details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to headaches and 
left foot numbness and indicate what 
precipitates and what relieves these 
complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from headaches or numbness 
of the left foot. 

(c)  The examiner should 
specifically determine if the 
veteran's headaches and left foot 
numbness are due to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's 
headaches and left foot numbness.  
Symptom-based "diagnoses" such as 
(but not limited to) "headaches" 
are not considered as diagnosed 
conditions for compensation 
purposes.  If the manifestations of 
headache and left foot numbness 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or any other cause.

(d)  Specialist examinations should 
be conducted if indicated, including 
a nose and throat examination for 
headaches.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

(e)  If a known diagnosis is present 
to account for the veteran's 
headaches, the diagnosis should be 
noted, and the examiner should opine 
whether it is at least as likely as 
not that any such disability had its 
onset in or is otherwise related to 
the veteran's military service.  The 
italicized standard of proof should 
be utilized in formulating a 
response.   

V.  Ear Examination:

The ear examiner should determine if 
it is at least as likely as not that 
claimed tinnitus had its onset in or 
is otherwise related to the 
veteran's military service.  The 
opinion expressed should be 
supported by reference to pertinent 
evidence, including medical records 
and the veteran's medical history.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If an examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

11.  The RO should review the examination 
reports to ensure that they are adequate 
for rating purposes.  If an examination 
is inadequate for any reason, the RO 
should return the examination report to 
the examining physician and request that 
all questions be answered.

12.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO must assure that the provisions of 
Veterans Claims Assistance Act of 2000 
have been complied with.  The RO should 
again consider the veteran's claims, to 
include the issue of direct service 
connection for tinnitus.  If any action 
taken remains adverse to the veteran, she 
and her representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.  
As to the increased rating claims for 
varicose veins of the right leg and of 
the left leg, these claims should be 
considered under both the old and the new 
rating criteria for varicose veins in 
accordance with the guidance expressed by 
the Court in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) and DeSousa v. Gober, 10 
Vet. App. 461 (1997).  The supplemental 
statement of the case should include 
consideration of the old and new rating 
criteria and recitation of the revised 
criteria pertaining to varicose veins.  
This must include additionally a 
discussion as to whether it is more 
advantageous to rate the veteran under 
the old or revised criteria and 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for an 
examination, the letter notifying her of 
the time and place of the examination and 
the address to which it is sent should be 
included in the claims folder.  
Consideration should additionally be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
should be advised of the need to file a 
substantive appeal to the issue of direct 
service connection for tinnitus if the 
Board is to consider this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


